Exhibit 10.3

Forms of Management Non-Qualified Time-Based Class A Option Agreements

U.S. Resident Form

 

  Name:   Number of Shares:   Price per Share:   Date of Grant:

SUNGARD CAPITAL CORP.

MANAGEMENT NON-QUALIFIED TIME-BASED CLASS A OPTION AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

SUNGARD CAPITAL CORP. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR OWN
LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX
CONSEQUENCES.

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”), to the undersigned (the
“Optionee”), pursuant to, and subject to the terms of, the SunGard 2005
Management Incentive Plan (as amended from time to time, the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.

1. Grant of Option. The Company grants to the Optionee, as of the above Date of
Grant, an option (the “Option”) to purchase, in whole or in part, on the terms
provided herein and in the Plan, that total number of Class A Common shares as
set forth in Schedule A (the “Shares”) at the above Price per Share. The Option
will vest and become exercisable in accordance with Section 3 below.

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the



--------------------------------------------------------------------------------

Stockholders Agreement without regard to any subsequent amendment thereof. The
following terms shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case by the Company or any of its subsidiaries) of the Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be;

 

  (d) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

 

  (e) “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

 

  (f) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

  (g) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (h) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (i) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

-2-



--------------------------------------------------------------------------------

  (j) “Sold Business” means a Business that is being sold in a Sale of a
Business; and

 

  (k) “Year of Termination” means the fiscal year for the applicable performance
period during which Optionee’s Date of Termination occurs.

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Optionee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Option shall become fully vested;

 

  (b) if the Optionee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Optionee by Employer without
Cause, (ii) resignation by the Optionee or (iii) the Optionee’s Disability or
death, then the Option shall immediately stop vesting; and

 

  (c) if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination.

4. Exercise of Option.

 

  (a)

In General. The latest date on which this Option may be exercised is ten years
from the Date of Grant (the “Final Exercise Date”). Each election to exercise
this Option shall be subject to the terms and conditions of the Plan and shall
be in writing, signed by the Optionee or by his or her executor, administrator,
or permitted transferee (subject to any restrictions provided under the Plan and
the Stockholders Agreement), made pursuant to and in accordance with the terms
and conditions set forth in the Plan and received by the Company at its
principal offices, accompanied by payment in full as provided in the Plan. The
purchase price may be paid by delivery of cash or check acceptable to the
Administrator or, in case of an exercise on the Final Exercise Date, or after a
Sale of a Business where the Optionee is employed by a Sold Business and is not
offered employment with a Retained Business on substantially similar terms and
conditions or a termination of Employment without Cause or as a result of the
Optionee’s Disability or death, if and to the extent permitted by the Code
(including Section 409A thereof) and if such exercise would not adversely affect
the Company’s results of operations under Generally Accepted Accounting
Principles, by means of withholding of Shares subject to the Option with an
aggregate Fair Market Value equal to (i) the aggregate exercise price and
(ii) if commercially reasonable for the Company to so permit (taking into
account its cash position in light of any contractual or legal restrictions)
minimum statutory

 

-3-



--------------------------------------------------------------------------------

 

withholding taxes with respect to such exercise, or by such other method
provided under the Plan and explicitly approved by the Administrator. In the
event that this Option is exercised by a person other than the Optionee, the
Company will be under no obligation to deliver Shares hereunder unless and until
it is satisfied as to the authority of the Option Holder to exercise this
Option.

 

 

(b)

Time To Exercise. The Option must be exercised no later than the Final Exercise
date, and if not exercised by such date, will thereupon terminate. The Option
must also be exercised by the termination of the Optionee’s Employment and, if
not exercised by such date, will thereupon terminate, provided that, upon
termination of the Optionee’s Employment (i) by Employer without Cause, (ii) by
resignation by the Optionee, or (iii) as a result of a Disability or death, the
Option will remain exercisable until the earlier of the 90th day after the Date
of Termination (or the one-year anniversary thereof in the case of a termination
resulting from Disability or death) or the Final Exercise Date, and will
thereupon terminate.

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per Share exercise price of this Option, whether vested or unvested, shall
be reduced by an amount equal to the per-share amount paid in connection with
the Adjustment Event; provided, however, that any such reduction shall be
limited to that portion of such amount which would not cause the per Share
exercise price of the Option to be reduced below 25% of the fair market value,
as of the date the Option was granted, of the Shares. In the case of a
redemption or repurchase of the Shares, the number of Shares that are subject to
the Option will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares resulting from the redemption or
repurchase. Notwithstanding the foregoing, adjustments under this Section shall
be made in accordance with the requirements of Section 409A of the Code, where
applicable, so as not to cause the Option to be considered “deferred
compensation” under Section 409A.

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company or any of its Affiliates. If the Company determines
that Optionee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between Optionee and the Company or any
of its Affiliates, and such non-compliance has not been authorized in advance in

 

-4-



--------------------------------------------------------------------------------

a specific written waiver from the Company, the Committee may cancel any
unexercised portion. The Company shall also have the following (and only the
following) additional remedies:

 

  (a) During the six months after any exercise, payment or delivery of shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or if Optionee breaches any duty to the Company
or any of its Affiliates. The Company shall notify Optionee in writing of any
such rescission within one year after such exercise, payment or delivery. Within
ten days after receiving such a notice from the Company, Optionee shall remit or
deliver to the Company (i) the amount of any gain realized upon the sale of any
Shares acquired upon the exercise of this Option, (ii) any consideration
received upon the exchange of any Shares acquired upon the exercise of this
Option (or the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued of the time of the exchange) and
(iii) the number of Shares received in connection with the rescinded exercise.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or Optionee’s breach of any duty to the Company
or any of its Affiliates. Accordingly, Optionee acknowledges that (i) the
Company may delay exercise of this Option or withhold delivery of Shares,
(ii) the Company may place the proceeds of any sale or other disposition of
Shares in an escrow account of the Company’s choosing pending resolution of any
dispute with the Company or any of its Affiliates, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or any of its Affiliates or of any duty to the Company or any of its Affiliates
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to a Family Member with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

-5-



--------------------------------------------------------------------------------

11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld. The Optionee also authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Optionee and the Company may so withhold as provided in Section 4(a) above.

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or any of its Affiliates, affect the right
of the Company or any of its Affiliates to discharge or discipline such Optionee
at any time, or affect any right of such Optionee to terminate his or her
Employment at any time.

13. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

-6-



--------------------------------------------------------------------------------

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.

Executed as of the Date of Grant.

 

SunGard Capital Corp.     SUNGARD CAPITAL CORP.       By:            

Optionee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

   «Name»

 

-7-



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

Option for 25% of the total number of Shares is exercisable on the first
anniversary of the Date of Grant (“Initial Vesting Date”); and

Option for the remaining 75% of the total number of Shares is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

1. Optionee will not render services for any organization or engage directly or
indirectly in any business which, in the judgment and sole determination of the
Chief Executive Officer of the Company or another senior officer designated by
the Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. If Optionee’s employment or other service with the Company has
terminated, the judgment of the Chief Executive Officer or other designated
officer will be based on Optionee’s position and responsibilities while employed
by the Company, Optionee’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers, employees and
competitors of Optionee’s assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances.

2. Optionee will not disclose to anyone outside the Company, or use other than
in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by Optionee either
during or after employment with the Company. Optionee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

3. Optionee will promptly communicate to the Company, in writing, all marketing
strategies, product ideas, software designs and concepts, software enhancement
and improvement ideas, and other ideas and inventions (collectively, “works and
ideas”) pertaining to the Company’s business, whether or not patentable or
copyrightable, that are made, written, developed, or conceived by Optionee,
alone or with others, at any time (during or after business hours) while
Optionee is employed by the Company or during the three months after Optionee’s
employment terminates. Optionee understands that all of those works and ideas
will be the Company’s exclusive property, and by accepting this Option Optionee
assigns and agrees to assign all Optionee’s right, title and interest in those
works and ideas to the Company. Optionee will sign all documents which the
Company deems necessary to confirm its ownership of those works and ideas, and
Optionee will cooperate fully with the Company to allow the Company to take full
advantage of those works and ideas, including the securing of patent and/or
copyright protection and/or other similar rights in the United States and in
foreign countries.

4. Optionee will not solicit or contact at any time, directly or through others,
for the purpose or with the effect of competing or interfering with or harming
any part of the Company’s business: (a) any customer or acquisition target under
contract with the Company at any time during the last two years of Optionee’s
employment with the Company; (b) any prospective customer or acquisition target
that received or requested a proposal, offer or letter of intent from the
Company at any time during the last two years of Optionee’s employment with the
Company; (c) any affiliate of any such customer or prospect; (d) any of the
individual contacts established by the Company or Optionee or others at the
Company during the period of Optionee’s employment with the Company; or (e) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who has been an employee or independent
contractor within three months before such solicitation or contact.



--------------------------------------------------------------------------------

U.K. Resident Form

 

  Name:   Number of Shares:   Price per Share:   Date of Grant:

SUNGARD CAPITAL CORP.

MANAGEMENT NON-QUALIFIED TIME-BASED CLASS A OPTION AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

SUNGARD CAPITAL CORP. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR OWN
LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX
CONSEQUENCES.

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”), to the undersigned (the
“Optionee”), pursuant to, and subject to the terms of, the SunGard 2005
Management Incentive Plan (as amended from time to time, the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.

1. Grant of Option. The Company grants to the Optionee, as of the above Date of
Grant, an option (the “Option”) to purchase, in whole or in part, on the terms
provided herein and in the Plan, that total number of Class A Common shares as
set forth in Schedule A (the “Shares”) at the above Price per Share. The Option
will vest and become exercisable in accordance with Section 3 below.

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement without regard to any
subsequent amendment thereof. The following terms shall have the following
meanings:

 

  (a)

“Adjustment Event” means (i) a cash distribution with respect to Shares paid to
all or substantially all holders of Shares, other than cash dividends in respect
of



--------------------------------------------------------------------------------

 

Shares declared by the Board as part of a regular dividend payment practice or
stated cash dividend policy of the Company following an IPO, or (ii) a
substantially pro rata redemption or substantially pro rata repurchase (in each
case by the Company or any of its subsidiaries) of the Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be;

 

  (d) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

 

  (e) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

  (f) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (g) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (h) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (i) “Sold Business” means a Business that is being sold in a Sale of a
Business; and

 

  (j) “Withholding Taxes” means any income tax, social insurance, payroll tax,
contributions, payment on account obligations or other payments required to be
withheld by the Employer; and

 

  (k) “Year of Termination” means the fiscal year for the applicable performance
period during which Optionee’s Date of Termination occurs.

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

 

-2-



--------------------------------------------------------------------------------

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Optionee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Option shall become fully vested;

 

  (b) if the Optionee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Optionee by Employer without
Cause, (ii) resignation by the Optionee or (iii) the Optionee’s Disability or
death, then the Option shall immediately stop vesting; and

 

  (c) if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination.

4. Exercise of Option.

 

  (a) In General. The latest date on which this Option may be exercised is ten
years from the Date of Grant (the “Final Exercise Date”). Each election to
exercise this Option shall be subject to the terms and conditions of the Plan
and shall be in writing, signed by the Optionee or by his or her executor,
administrator, or permitted transferee (subject to any restrictions provided
under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Companies at their principal offices, accompanied by payment in full as
provided in the Plan and the Employer NIC as provided in Section 12 of this
Agreement. The purchase price may be paid by delivery of cash or check
acceptable to the Administrator or, in case of an exercise on the Final Exercise
Date, or after a Sale of a Business where the Optionee is employed by a Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions or a termination of Employment without Cause or as
a result of the Optionee’s Disability or death, if and to the extent permitted
by the Code (including Section 409A thereof) and if such exercise would not
adversely affect any of the Companies’ results of operations under Generally
Accepted Accounting Principles, by means of withholding of Shares subject to the
Option with an aggregate Fair Market Value equal to (i) the aggregate exercise
price and (ii) if commercially reasonable for the Company to so permit (taking
into account its cash position in light of any contractual or legal
restrictions) minimum statutory Withholding Taxes with respect to such exercise,
or by such other method provided under the Plan and explicitly approved by the
Administrator. To the extent that Shares are withheld to cover the exercise
price or Withholding Taxes in accordance with the preceding sentence, those
Shares will not be issued to the Optionee. In the event that this Option is
exercised by a person other than the Optionee, the Companies will be under no
obligation to deliver Shares hereunder unless and until it is satisfied as to
the authority of the Option Holder to exercise this Option.

 

-3-



--------------------------------------------------------------------------------

 

(b)

Time To Exercise. The Option must be exercised no later than the Final Exercise
date, and if not exercised by such date, will thereupon terminate. The Option
must also be exercised by the termination of the Optionee’s Employment and, if
not exercised by such date, will thereupon terminate, provided that, upon
termination of the Optionee’s Employment (i) by Employer without Cause, (ii) by
resignation by the Optionee, or (iii) as a result of a Disability or death, the
Option will remain exercisable until the earlier of the 90th day after the Date
of Termination (or the one-year anniversary thereof in the case of a termination
resulting from Disability or death) or the Final Exercise Date, and will
thereupon terminate.

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per Share exercise price of this Option, whether vested or unvested, shall
be reduced by an amount equal to the per-share amount paid in connection with
the Adjustment Event; provided, however, that any such reduction shall be
limited to that portion of such amount which would not cause the per Share
exercise price of the Option to be reduced below 25% of the fair market value,
as of the date the Option was granted, of the Shares. In the case of a
redemption or repurchase of the Shares, the number of Shares that are subject to
the Option will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares resulting from the redemption or
repurchase. Notwithstanding the foregoing, adjustments under this Section shall
be made in accordance with the requirements of Section 409A of the Code, where
applicable, so as not to cause the Option to be considered “deferred
compensation” under Section 409A.

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company. If the Company determines that Optionee is not in
compliance with one or more of the Restrictive Covenants, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may cancel any unexercised portion. The Company
shall also have the following (and only the following) additional remedies:

 

  (a)

During the six months after any exercise, payment or delivery of shares pursuant
to this Option, such exercise, payment or delivery may be rescinded at the
Company’s option if Optionee fails to comply in any material respect with the
terms of the Restrictive Covenants or of any other agreement with the Company

 

-4-



--------------------------------------------------------------------------------

 

or any of its Affiliates or if Optionee breaches any duty to the Company or any
of its Affiliates. The Company shall notify Optionee in writing of any such
rescission within one year after such exercise, payment or delivery. Within ten
days after receiving such a notice from the Company, Optionee shall remit or
deliver to the Company (i) the amount of any gain realized upon the sale of any
Shares acquired upon the exercise of this Option, (ii) any consideration
received upon the exchange of any Shares acquired upon the exercise of this
Option (or the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued of the time of the exchange) and
(iii) the number of Shares received in connection with the rescinded exercise.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or Optionee’s breach of any duty to the Company
or any of its Affiliates. Accordingly, Optionee acknowledges that (i) the
Company may delay exercise of this Option or withhold delivery of Shares,
(ii) the Company may place the proceeds of any sale or other disposition of
Shares in an escrow account of the Company’s choosing pending resolution of any
dispute with the Company or any of its Affiliates, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or any of its Affiliates or of any duty to the Company or any of its Affiliates
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution or to a legal representative in the event of the
Optionee’s incapacity.

11. Withholding. The exercise of the Option will give rise to compensation
income which may be subject to withholding. The Optionee expressly acknowledges
and agrees that the Optionee’s rights hereunder, including the right to be
issued Shares upon exercise, are subject to the Optionee promptly paying to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all Withholding Taxes with respect to the
exercise. The Optionee also authorizes the Company and its subsidiaries to
withhold such amount from any amounts otherwise owed to the Optionee and the
Company may so withhold as provided in Section 4(a) above.

 

-5-



--------------------------------------------------------------------------------

12. Employer NIC. The Optionee hereby agrees to accept all liability for and pay
all secondary Class 1 National Insurance Contribution which may be payable by
the Company (or any successor or any subsidiary employing or retaining or
previously employing or retaining the Optionee) arising in connection with the
exercise of the Option or otherwise in connection with the Option (the “Employer
NIC”). The Optionee acknowledges that the Optionee has executed (or hereby
agrees to execute within the time period specified by the Company) a Form of
Joint Election to effect the transfer of the Employer NIC. The Employer NIC
shall be paid in accordance with the terms of the Joint Election. The Optionee
further acknowledges that the Optionee’s rights hereunder, including the right
to be issued Shares upon exercise of the Option, are subject to the Optionee
paying the Employer NIC in accordance with the Joint Election.

13. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or any of its Affiliates, affect the right
of the Company or any of its Affiliates to discharge or discipline such Optionee
at any time, or affect any right of such Optionee to terminate his or her
Employment at any time, subject to applicable local law and the terms of any
employment agreement.

14. Nature of Grant; No Entitlement; No Claim for Compensation. Optionee, in
accepting this Option, represents and acknowledges that Optionee’s participation
in the Plan is voluntary; that participation in the Plan is discretionary and
does not form any part of Optionee’s contract of employment, if any, with the
Company or any of its subsidiaries; and that Optionee has not been induced to
participate in the Plan by any expectation of employment or continued employment
with the Company or any of its subsidiaries. Optionee furthermore understands
and acknowledges that the grant of this Option is discretionary and a one-time
occurrence, does not constitute any portion of Optionee’s regular remuneration
and is not intended to be taken into account in calculating service-related
benefits, and bears no guarantee or implication that any additional grant will
be made in the future. In consideration of the grant of this Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or any of the Shares purchased
through exercise of the Option resulting from termination of the Optionee’s
employment by the Company or his or her employer, as applicable (and for any
reason whatsoever and whether or not in breach of contract or local labor laws),
and Optionee irrevocably releases his or her employer, the Company and its
subsidiaries, as applicable, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, Optionee shall be
deemed to have irrevocably waived his or her entitlement to pursue such claim.

15. Personal Data. Optionee understands and acknowledges that in order to
perform its obligations under the Plan, the Company and its subsidiaries may
process personal data and/or sensitive personal data relating to Optionee. Such
data includes but is not limited to the information provided in this Agreement
and any changes thereto, other personal and financial data relating to Optionee
(including, without limitation, Optionee’s address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title), and information about Optionee’s participation in the
Plan and the Shares acquired from time to time pursuant to the Plan. Optionee,
in accepting this Option, gives his or her explicit and voluntary consent to the
Company and its subsidiaries to collect, use and process any

 

-6-



--------------------------------------------------------------------------------

such personal data and/or sensitive personal data (in electronic or other form).
Optionee also hereby gives his or her explicit and voluntary consent to the
Company and its subsidiaries to transfer any such personal data and/or sensitive
personal data (in electronic or other form) outside the country in which
Optionee works or is employed. The legal persons for whom Optionee’s personal
data are intended include the Company and any of its subsidiaries, any outside
plan administrator or service provider selected by the Company or any of its
subsidiaries from time to time, and any other person that the Administrator may
find in its administration of the Plan to be appropriate; such recipients may be
located in countries that have different data privacy laws and protections than
Optionee’s country. Optionee hereby acknowledges that he or she has been
informed of his or her right of access and correction to his or her personal
data by contacting his or her local human resources representative. Optionee
understands that the transfer of the information described herein is important
to the administration of the Plan and that failure to consent to the
transmission of such information may limit or prohibit his or her participation
in the Plan.

16. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

Executed as of the Date of Grant.

 

SunGard Capital Corp.     SUNGARD CAPITAL CORP.       By:            

Optionee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

   «Name»

 

-8-



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

Option for 25% of the total number of Shares is exercisable on the first
anniversary of the Date of Grant (“Initial Vesting Date”); and

Option for the remaining 75% of the total number of Shares is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

1. Optionee will not render services for any organization or engage directly or
indirectly in any business which, in the judgment and sole determination of the
Chief Executive Officer of the Company or another senior officer designated by
the Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. If Optionee’s employment or other service with the Company has
terminated, the judgment of the Chief Executive Officer or other designated
officer will be based on Optionee’s position and responsibilities while employed
by the Company, Optionee’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers, employees and
competitors of Optionee’s assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances.

2. Optionee will not disclose to anyone outside the Company, or use other than
in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by Optionee either
during or after employment with the Company. Optionee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

3. Optionee will promptly communicate to the Company, in writing, all marketing
strategies, product ideas, software designs and concepts, software enhancement
and improvement ideas, and other ideas and inventions (collectively, “works and
ideas”) pertaining to the Company’s business, whether or not patentable or
copyrightable, that are made, written, developed, or conceived by Optionee,
alone or with others, at any time (during or after business hours) while
Optionee is employed by the Company or during the three months after Optionee’s
employment terminates. Optionee understands that all of those works and ideas
will be the Company’s exclusive property, and by accepting this Option Optionee
assigns and agrees to assign all Optionee’s right, title and interest in those
works and ideas to the Company. Optionee will sign all documents which the
Company deems necessary to confirm its ownership of those works and ideas, and
Optionee will cooperate fully with the Company to allow the Company to take full
advantage of those works and ideas, including the securing of patent and/or
copyright protection and/or other similar rights in the United States and in
foreign countries.

4. Optionee will not solicit or contact at any time, directly or through others,
for the purpose or with the effect of competing or interfering with or harming
any part of the Company’s business: (a) any customer or acquisition target under
contract with the Company at any time during the last two years of Optionee’s
employment with the Company; (b) any prospective customer or acquisition target
that received or requested a proposal, offer or letter of intent from the
Company at any time during the last two years of Optionee’s employment with the
Company; (c) any affiliate of any such customer or prospect; (d) any of the
individual contacts established by the Company or Optionee or others at the
Company during the period of Optionee’s employment with the Company; or (e) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who has been an employee or independent
contractor within three months before such solicitation or contact.



--------------------------------------------------------------------------------

Other Jurisdictions Form

 

  Name:   Number of Shares:   Price per Share:   Date of Grant:

SUNGARD CAPITAL CORP.

MANAGEMENT NON-QUALIFIED TIME-BASED CLASS A OPTION AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

SUNGARD CAPITAL CORP. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR OWN
LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX
CONSEQUENCES.

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”), to the undersigned (the
“Optionee”), pursuant to, and subject to the terms of, the SunGard 2005
Management Incentive Plan (as amended from time to time, the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.

1. Grant of Option. The Company grants to the Optionee as of the above Date of
Grant, an option (the “Option”) to purchase, in whole or in part, on the terms
provided herein and in the Plan, that total number of Class A Common shares as
set forth in Schedule A (the “Shares”) at the above Price per Share. The Option
will vest and become exercisable in accordance with Section 3 below.

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement without regard to any
subsequent amendment thereof. The following terms shall have the following
meanings:

 

  (a)

“Adjustment Event” means (i) a cash distribution with respect to Shares paid to
all or substantially all holders of Shares, other than cash dividends in respect
of Shares declared by the Board as part of a regular dividend payment practice
or stated cash dividend policy of the Company following an IPO, or (ii) a



--------------------------------------------------------------------------------

 

substantially pro rata redemption or substantially pro rata repurchase (in each
case by the Company or any of its subsidiaries) of the Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be;

 

  (d) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

 

  (e) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

  (f) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (g) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (h) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (i) “Sold Business” means a Business that is being sold in a Sale of a
Business;

 

  (j) “Withholding Taxes” means any income tax, social insurance, payroll tax,
contributions, payment on account obligations or other payments required to be
withheld by the Employer; and

 

  (k) “Year of Termination” means the fiscal year for the applicable performance
period during which Optionee’s Date of Termination occurs.

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Optionee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Option shall become fully vested;

 

-2-



--------------------------------------------------------------------------------

  (b) if the Optionee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Optionee by Employer without
Cause, (ii) resignation by the Optionee or (iii) the Optionee’s Disability or
death, then the Option shall immediately stop vesting; and

 

  (c) if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination.

4. Exercise of Option.

 

  (a) In General. The latest date on which this Option may be exercised is ten
years from the Date of Grant (the “Final Exercise Date”). Each election to
exercise this Option shall be subject to the terms and conditions of the Plan
and shall be in writing, signed by the Optionee or by his or her executor,
administrator, or permitted transferee (subject to any restrictions provided
under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Companies at their principal offices, accompanied by payment in full as
provided in the Plan. The purchase price may be paid by delivery of cash or
check acceptable to the Administrator or, in case of an exercise on the Final
Exercise Date, or after a Sale of a Business where the Optionee is employed by a
Sold Business and is not offered employment with a Retained Business on
substantially similar terms and conditions or a termination of Employment
without Cause or as a result of the Optionee’s Disability or death, if and to
the extent permitted by the Code (including Section 409A thereof) and if such
exercise would not adversely affect any of the Companies’ results of operations
under Generally Accepted Accounting Principles, by means of withholding of
Shares subject to the Option with an aggregate Fair Market Value equal to
(i) the aggregate exercise price and (ii) if commercially reasonable for the
Company to so permit (taking into account its cash position in light of any
contractual or legal restrictions) minimum statutory Withholding Taxes with
respect to such exercise, or by such other method provided under the Plan and
explicitly approved by the Administrator. To the extent that Shares are withheld
to cover the exercise price or Withholding Taxes in accordance with the
preceding sentence, those Shares will not be issued to the Optionee. In the
event that this Option is exercised by a person other than the Optionee, the
Companies will be under no obligation to deliver Shares hereunder unless and
until it is satisfied as to the authority of the Option Holder to exercise this
Option.

 

 

(b)

Time To Exercise. The Option must be exercised no later than the Final Exercise
date, and if not exercised by such date, will thereupon terminate. The Option
must also be exercised by the termination of the Optionee’s Employment and, if
not exercised by such date, will thereupon terminate, provided that, upon
termination of the Optionee’s Employment (i) by Employer without Cause, (ii) by
resignation by the Optionee, or (iii) as a result of a Disability or death, the
Option will remain exercisable until the earlier of the 90th day after the Date
of Termination (or the one-year anniversary thereof in the case of a termination
resulting from Disability or death) or the Final Exercise Date, and will
thereupon terminate.

 

-3-



--------------------------------------------------------------------------------

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per Share exercise price of this Option, whether vested or unvested, shall
be reduced by an amount equal to the per-share amount paid in connection with
the Adjustment Event; provided, however, that any such reduction shall be
limited to that portion of such amount which would not cause the per Share
exercise price of the Option to be reduced below 25% of the fair market value,
as of the date the Option was granted, of the Shares. In the case of a
redemption or repurchase of the Shares, the number of Shares that are subject to
the Option will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares resulting from the redemption or
repurchase. Notwithstanding the foregoing, adjustments under this Section shall
be made in accordance with the requirements of Section 409A of the Code, where
applicable, so as not to cause the Option to be considered “deferred
compensation” under Section 409A.

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company or any of its Affiliates. If the Company determines
that Optionee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between Optionee and the Company or any
of its Affiliates, and such non-compliance has not been authorized in advance in
a specific written waiver from the Company, the Committee may cancel any
unexercised portion. The Company shall also have the following (and only the
following) additional remedies:

 

  (a) During the six months after any exercise, payment or delivery of shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or if Optionee breaches any duty to the Company
or any of its Affiliates. The Company shall notify Optionee in writing of any
such rescission within one year after such exercise, payment or delivery. Within
ten days after receiving such a notice from the Company, Optionee shall remit or
deliver to the Company (i) the amount of any gain realized upon the sale of any
Shares acquired upon the exercise of this Option, (ii) any consideration
received upon the exchange of any Shares acquired upon the exercise of this
Option (or the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued of the time of the exchange) and
(iii) the number of Shares received in connection with the rescinded exercise.

 

  (b)

The Company shall have the right to offset, against any Shares and any cash
amounts due to Optionee under or by reason of Optionee’s holding this Option,

 

-4-



--------------------------------------------------------------------------------

 

any amounts to which the Company is entitled as a result of Optionee’s violation
of the Restrictive Covenants or of any other agreement with the Company or any
of its Affiliates or Optionee’s breach of any duty to the Company or any of its
Affiliates. Accordingly, Optionee acknowledges that (i) the Company may delay
exercise of this Option or withhold delivery of Shares, (ii) the Company may
place the proceeds of any sale or other disposition of Shares in an escrow
account of the Company’s choosing pending resolution of any dispute with the
Company or any of its Affiliates, and (iii) the Company has no liability for any
attendant market risk caused by any such delay, withholding, or escrow.

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or any of its Affiliates or of any duty to the Company or any of its Affiliates
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution or to a legal representative in the event of the
Optionee’s incapacity.

11. Withholding. The exercise of the Option will give rise to compensation
income which may be subject to withholding. The Optionee expressly acknowledges
and agrees that the Optionee’s rights hereunder, including the right to be
issued Shares upon exercise, are subject to the Optionee promptly paying to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all Withholding Taxes with respect to the
exercise. The Optionee also authorizes the Company and its subsidiaries to
withhold such amount from any amounts otherwise owed to the Optionee and the
Company may so withhold as provided in Section 4(a) above. In addition, the
Company may require the Optionee to pay any taxes or other amounts required to
be paid by the Company or any Affiliates with respect to the grant, vesting or
exercise of this Option. Any such taxes or amounts must be paid at such times
and in such form as determined by the Company.

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or any of its Affiliates, affect the right
of the Company or any of its Affiliates to discharge or discipline such Optionee
at any time, or affect any right of such Optionee to terminate his or her
Employment at any time, subject to applicable local law and the terms of any
employment agreement.

13. Nature of Grant; No Entitlement; No Claim for Compensation. Optionee, in
accepting this Option, represents and acknowledges that Optionee’s participation
in the Plan is voluntary; that participation in the Plan is discretionary and
does not form any part of Optionee’s contract of employment, if any, with the
Company or any of its subsidiaries; and that Optionee has not been induced to
participate in the Plan by any expectation of employment or continued employment
with the Company or any of its subsidiaries. Optionee furthermore understands
and acknowledges that the grant of this Option is discretionary and a one-time
occurrence, does not

 

-5-



--------------------------------------------------------------------------------

constitute any portion of Optionee’s regular remuneration and is not intended to
be taken into account in calculating service-related benefits, and bears no
guarantee or implication that any additional grant will be made in the future.
In consideration of the grant of this Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or any of the Shares purchased through exercise of the
Option resulting from termination of the Optionee’s employment by the Company or
his or her employer, as applicable (and for any reason whatsoever and whether or
not in breach of contract or local labor laws), and Optionee irrevocably
releases his or her employer, the Company and its subsidiaries, as applicable,
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Optionee shall be deemed to have irrevocably waived his
or her entitlement to pursue such claim.

14. Personal Data. Optionee understands and acknowledges that in order to
perform its obligations under the Plan, the Company and its subsidiaries may
process personal data and/or sensitive personal data relating to Optionee. Such
data includes but is not limited to the information provided in this Agreement
and any changes thereto, other personal and financial data relating to Optionee
(including, without limitation, Optionee’s address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title), and information about Optionee’s participation in the
Plan and the Shares acquired from time to time pursuant to the Plan. Optionee,
in accepting this Option, gives his or her explicit and voluntary consent to the
Company and its subsidiaries to collect, use and process any such personal data
and/or sensitive personal data (in electronic or other form). Optionee also
hereby gives his or her explicit and voluntary consent to the Company and its
subsidiaries to transfer any such personal data and/or sensitive personal data
(in electronic or other form) outside the country in which Optionee works or is
employed. The legal persons for whom Optionee’s personal data are intended
include the Company and any of its subsidiaries, any outside plan administrator
or service provider selected by the Company or any of its subsidiaries from time
to time, and any other person that the Administrator may find in its
administration of the Plan to be appropriate; such recipients may be located in
countries that have different data privacy laws and protections than Optionee’s
country. Optionee hereby acknowledges that he or she has been informed of his or
her right of access and correction to his or her personal data by contacting his
or her local human resources representative. Optionee understands that the
transfer of the information described herein is important to the administration
of the Plan and that failure to consent to the transmission of such information
may limit or prohibit his or her participation in the Plan.

15. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.

[SIGNATURE PAGE FOLLOWS]

 

-6-



--------------------------------------------------------------------------------

Executed as of the Date of Grant.

 

SunGard Capital Corp.     SUNGARD CAPITAL CORP.       By:            

Optionee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

   «Name»

 

-7-



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

Option for 25% of the total number of Shares is exercisable on the first
anniversary of the Date of Grant (“Initial Vesting Date”); and

Option for the remaining 75% of the total number of Shares is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

1. Optionee will not render services for any organization or engage directly or
indirectly in any business which, in the judgment and sole determination of the
Chief Executive Officer of the Company or another senior officer designated by
the Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. If Optionee’s employment or other service with the Company has
terminated, the judgment of the Chief Executive Officer or other designated
officer will be based on Optionee’s position and responsibilities while employed
by the Company, Optionee’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers, employees and
competitors of Optionee’s assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances.

2. Optionee will not disclose to anyone outside the Company, or use other than
in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by Optionee either
during or after employment with the Company. Optionee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

3. Optionee will promptly communicate to the Company, in writing, all marketing
strategies, product ideas, software designs and concepts, software enhancement
and improvement ideas, and other ideas and inventions (collectively, “works and
ideas”) pertaining to the Company’s business, whether or not patentable or
copyrightable, that are made, written, developed, or conceived by Optionee,
alone or with others, at any time (during or after business hours) while
Optionee is employed by the Company or during the three months after Optionee’s
employment terminates. Optionee understands that all of those works and ideas
will be the Company’s exclusive property, and by accepting this Option Optionee
assigns and agrees to assign all Optionee’s right, title and interest in those
works and ideas to the Company. Optionee will sign all documents which the
Company deems necessary to confirm its ownership of those works and ideas, and
Optionee will cooperate fully with the Company to allow the Company to take full
advantage of those works and ideas, including the securing of patent and/or
copyright protection and/or other similar rights in the United States and in
foreign countries.

4. Optionee will not solicit or contact at any time, directly or through others,
for the purpose or with the effect of competing or interfering with or harming
any part of the Company’s business: (a) any customer or acquisition target under
contract with the Company at any time during the last two years of Optionee’s
employment with the Company; (b) any prospective customer or acquisition target
that received or requested a proposal, offer or letter of intent from the
Company at any time during the last two years of Optionee’s employment with the
Company; (c) any affiliate of any such customer or prospect; (d) any of the
individual contacts established by the Company or Optionee or others at the
Company during the period of Optionee’s employment with the Company; or (e) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who has been an employee or independent
contractor within three months before such solicitation or contact.